The case turns upon the construction of the word "inhabitant," in Gen. Stats., ch. 83, sec. 1. In School District v. Bragdon, 23 N.H. 510, the court charged the jury, amongst other matters, "that, ordinarily, actual residence was all that was required to entitle persons of suitable age to attend the school." This charge received the approbation of the whole court, and must be considered as authority for the construction of Rev. Stats., ch. 73, sec. 7, which is in these words: "No person shall have a right to send to or to receive any benefit from any school in a district in which he is not a resident, without the consent of such district." In Gen. Stats., ch. 83, sec. 1, the word "inhabitant" takes the place of the word "resident" in the Revised Statutes. In the report of the commissioners of 1867, they indicated by the letter v in the margin that their changes were merely verbal. It is true that the legislature, in enacting the General Statutes, added, after the words "consent of the district," the words "or of the prudential committee," which is a material alteration, but leaves the alteration before made as the commissioners left it, — merely verbal.
By Gen. Stats., ch. 1, sec. 6, "the word `inhabitant' may mean a resident or person dwelling and having his home in any city, town, or place." It would seem, therefore, that the construction given to the word "resident," in the case above cited, would apply equally to the word "inhabitant" of the present statute.
It appears from the case, that these poor children did attend the school from the first of August to the end of September, during all which time we must understand that all the home they had was the county poor-farm. It is undoubtedly the policy of the law of this state, that poor children, so situated, should have the benefit of the public provisions for instruction. I think the fact that they were inmates of the county poor-house during all the time, and that they had no home or domicile anywhere else, is sufficient to make them residents and inhabitants within the meaning of the law. I therefore fully agree with my brother FOSTER, that there must be judgment for the defendant.
LADD, J. I also think these children are inhabitants of the district, within the meaning of Gen. Stats., ch. 83, sec 1, and that our judgment should be for the defendant.
Judgment for the defendant. *Page 508